AP-77,041
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                    Transmitted 6/2/2016 5:17:19 PM
                                                                      Accepted 6/3/2016 7:30:32 AM
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS                    AT AUSTIN ABEL ACOSTA      CLERK

BRIAN SUNIGA,                         §
Appellant                             §
                                                                             June 3, 2016
                                      §
v.                                    §
                                      §         No. AP-77,041
THE STATE OF TEXAS,                   §
Appellee                              §
                                      _____________________________

     ADVISORY TO THE COURT CONCERNING ORAL ARGUMENT

      Comes now, Brian Suniga, Appellant, by and through counsel, and hereby

advises this Honorable Court that:

      1)    Undersigned counsel, Hilary Sheard, will appear for oral argument on

behalf of Mr. Suniga on Wednesday, June 15, 2016, at 9:00 a.m.

      2)    The points of errors to be argued, time permitting, are Points of Error

One, Two and Four.

                             Respectfully submitted,



                         __________________________
                               HILARY SHEARD
                           Law Office of Hilary Sheard
                          7421 Burnet Road # 300-512
                               Austin, Texas 78757
                              Phone (512) 524 1371
                               Fax (512) 646 7067
                           HilarySheard@Hotmail.com

                      Attorney for Appellant Brian Suniga .
                         CERTIFICATE OF SERVICE

I certify that on June 2, 2016, a copy of the foregoing pleading was served
electronically via www.efileTexas.gov on:

      Jeffrey S. Ford, Esq.
      Chief - Appellate Division
      Lubbock County District Attorney’s Office
      Lubbock County Courthouse
      904 Broadway - 2nd Floor
      P.O. Box 10536
      Lubbock, Texas 79408.
      JFord@LubbockCDA.com




                                ____________________________
                                     Hilary Sheard.